Citation Nr: 0511009	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-22  869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1959 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board.  In 
addition to the issue currently on appeal, the original 
appeal included claims of whether new and material evidence 
had been received to reopen claims of entitlement to service 
connection for hypothyroidism, chronic joint pain, 
hypertension, and loss of reflexes, all on a secondary basis.  
In an October 2000 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2001 order, the Court vacated the Board's 
October 2000 decision and remanded this matter for further 
action in light of the Veterans Claims Assistance Act of 
2000.  The Board remanded this case to the RO in August 2002.  

In a March 2003 decision, the Board denied the veteran's 
application to reopen the claims of service connection for 
hypothyroidism, chronic joint pain, hypertension, and loss of 
reflexes.  These issues are no longer in appellate status.  
In its March 2003 decision, the Board noted that it was also 
undertaking development pertaining to the issue of service 
connection for depression on a secondary basis.  

In an August 2003 remand, the Board remanded the case to the 
RO, noting that the regulation which authorized development 
of the evidence by the Board had been invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The case is now again before 
the Board for appellate review.  

The medical records include some discussion of PTSD as 
possibly being due to traumatic events that the veteran 
experienced in service.  It does not appear that there has 
been an formal adjudication of the PTSD issue, nor is it even 
clear that the appellant has advanced a claim of service 
connection for PTSD.  Therefore, this matter is referred to 
the RO for clarification and any necessary action.  The 
following decision of the Board is limited to the issue of 
service connection for psychiatric disability secondary to 
service-connected disability.  


FINDING OF FACT

There is no etiological or causal relationship between the 
veteran's service-connected total abdominal hysterectomy with 
bilateral salpingo-oophorectomy and any depression.


CONCLUSION OF LAW

Depression is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
1996 rating determination, the May 1997 statement of the 
case, the November 1998, April 2000, October 2002, June 2004, 
and October 2004 supplemental statements of the case, and the 
August 2002 and April 2004 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letters, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  

In this case, the RO's November 1996 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
August 2002 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Thereafter, the 
veteran was afforded a VA examination.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with her claim.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that service connection is 
effect for a total abdominal hysterectomy with Bilateral 
salpingo-oophorectomy, which has been assigned a 50 percent 
evaluation.  

In July 1995, the veteran requested that service connection 
be granted for depression as secondary to her service-
connected hysterectomy.  

In September 1998, the veteran was afforded a VA examination.  
The veteran indicated that she had had several surgeries 
performed while on active duty.  She noted that following her 
total hysterectomy in 1979 she started having severe periods 
of depression where she was unable to concentrate or to feel 
like working or had any energy at all.  The veteran stated 
that following service she worked in the hematology section 
of Brooke Army Medical Center and that she had no problems 
and was a very good worker.  She noted that she began having 
problems after her major surgery in 1979.  The veteran 
indicated that in 1980 she was diagnosed with diabetes and 
found it very difficult to accept this diagnosis and felt 
that this diagnosis was largely due to the stress that she 
was enduring on the job.  She also reported that this was the 
time where every thing fell apart.  She stated that she was 
hospitalized for her diabetic condition in 1980 and after 
returning to work she found it very difficult to concentrate.  
The veteran noted confusion, memory lapses, and numerous 
other problems.  She also had a lot of physical problems due 
to diabetes, burning of the feet, poor circulation, being 
unable to stand, and so forth.  The physical problems were 
well documented in her medical records.  

The veteran reported having severe and chronic depression and 
periods of time when she was unable to leave her home because 
of fear of forgetting where she lived.  She also noted weekly 
panic attacks.  The veteran had not worked since 1980.  She 
stated that she had been given Setraline for depression since 
1980.  The veteran indicated that the medication seemed to 
help the depression but she still had periods of time where 
she had crying spells and was unable to leave the house.  She 
also noted periods of confusion where she was unable to 
remember things.  She further reported feeling worthless due 
to her medical and psychological conditions.  

Mental status examination revealed that she was friendly but 
anxious.  She was neatly dressed and made good eye contact.  
Her speech was spontaneous but pressured.  At times her 
speech was halting and difficult to understand.  Psychomotor 
activity increased when discussing why she had stopped 
working.  Her mood was moderately depressed and her affect 
was labile but consistent with mood.  She was alert and 
oriented to time, person, and place.  She gave the wrong date 
but self-corrected it a few seconds later.  She was not able 
to spell "world" backwards, indicating some problem with 
concentration.  She was also not able to remember three 
objects after five minutes.  Thoughts were logical, coherent, 
and goal-directed.  There was no psychotic thinking, auditory 
or visual hallucinations, or suicidal or homicidal ideations.  
The examiner stated that the veteran appeared to have some 
impairment in communicating with others and understanding the 
examiner's questions.  He noted that there was impairment in 
short-term memory and some impairment in long-term memory.  
Diagnoses of major depression, recurring, and panic disorder, 
severe, were rendered.  

In a September 2001 report, the veteran's private physician, 
Douglas Morgan, M.D., indicated that the veteran had a 
history of depression and panic for over 20 years.  He noted 
that the veteran dated these symptoms to her experiences in 
the Army where she worked as a phlebotomist and had to draw 
blood from soldiers injured in Vietnam, primarily those on 
the burn unit.  She felt very traumatized by this and started 
having flashbacks, both when awake and asleep.  She noted 
having these flashbacks since the 1970's.  She stated that 
they had become more frequent in the last several years and 
that with the attack on the World Trade Center and the 
Pentagon they had become almost daily.  She noted being 
hypervigilant and having difficulty concentrating.  She also 
reported having problems sleeping.  It was noted that she had 
been treated for depression in the past at the VA.  She was 
noted to not currently be in treatment or to be taking any 
medication.  

Dr. Morgan stated that the veteran was being treated for 
diabetes mellitus and hypothyroidism.  He also noted a 
history of Bell's Palsy in 1970.  He observed that the 
veteran had an unusual cluster of symptoms in 1988 which was 
initially thought to be multiple sclerosis, which was ruled 
out.  He reported that the veteran had a partial hysterectomy 
in 1967 and a complete hysterectomy in 1979.  The veteran was 
noted to have not worked since 1980.  

Mental status examination revealed that the veteran was very 
drowsy and had difficulty concentrating during the first part 
of the examination.  As the interview progressed she became 
more alert.  She had difficulty remembering dates, times, and 
sequences.  Severe psychomotor retardation was exhibited.  
Thought process was underproductive and loosely organized.  
No hallucinations or delusions were present.  Suicidal and 
homicidal ideations were also not present.  The veteran's 
mood was severely depressed and her affect was blunted with 
loss, sadness, guilt, and anxiety, with helplessness 
predominating.  The veteran was oriented to time, place, and 
person.  Recent and remote memory were moderately impaired.  
Attention and concentration spans were also severely 
impaired.  Reasoning and judgment were moderately impaired, 
intelligence was below average, and insight was poor.  Axis I 
diagnoses of PTSD and major depression, recurrent, severe, 
were rendered.  

Dr. Morgan stated that the veteran had a longstanding history 
of psychiatric illness and that her symptoms began shortly 
after her experiences in the Army working as a lab technician 
and phlebotomist where she experienced severely injured 
soldiers returning from Vietnam.  He noted that over the 
years the veteran's symptoms had worsened with 
hypervigilance, flashbacks, sleep disturbance, nightmares and 
panic as a result.  He indicated that symptoms had become 
exacerbated as a result of the World Trade Center and 
Pentagon attacks.  He stated that the veteran's illness was a 
direct result of the experiences she had while on active 
duty.  He noted that she was receiving anti-depressant 
medication and that group therapy for PTSD might be helpful.  

In April 2003, the Board requested that the veteran be 
afforded a VA psychiatric examination, with the examiner 
being requested to provide medical opinions as to whether the 
veteran was currently suffering from depression; if she was 
suffering from depression to indicate when the depression was 
first manifested and; whether the veteran's current 
depression was at least as likely as not related to her 
military service, her service-connected disability of total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
or was unrelated to both.  

In May 2003, the veteran was afforded the requested 
examination.  The examiner noted that the C-file had been 
reviewed.  The examiner observed that the veteran had been in 
the Air Force from 1959 to 1969 and had served as a medical 
technician.  The examiner noted that the veteran had served 
as a medical technician for several hospitals, including 
Brooke Army Medical Center.  The examiner also indicated that 
the veteran retired from her civil service position in 1980 
due to diabetes mellitus and neuropathy from diabetes.  

The examiner noted that the veteran was not sure whether she 
had had previous psychiatric hospitalizations.  She indicated 
that she could have had one 3 or 4 years ago but there was no 
evidence of this in the file.  The veteran stated that she 
had been in and out of psychiatric outpatient care since the 
1980's, but the examiner could not find any evidence of this 
until the 1990's.  It was noted that the veteran had been 
seen every two to four months at the Audie Murphy VA 
Neuropsychiatry Clinic for the last four years, with 
diagnoses of depression and panic disorder being rendered.  

The examiner noted that the veteran was seen in April 1997 
and was started on Zoloft for complaints of depression, 
anxiety, stress, decreased memory, and depression.  The 
examiner further observed that a diagnosis of depression was 
rendered at the time of a May 1997 intake evaluation and that 
the May 1997 evaluator noted several losses in the veteran's 
life which she felt were contributing to the veteran's 
depression, including the death of her husband in 1992 and 
the loss of her job due to her diabetes disability in 1980.

The veteran expressed stress and depression over her 
dysarthria and dysphoria, over the fact that she felt that 
others did not often understand her speech.  The examiner 
noted that a social security form dated in 1980 indicated 
that veteran complained of depression due to her diabetes and 
resultant loss of her job.  

The examiner stated that although the veteran reported 
psychiatric treatment for depression since the 1980's, there 
did not appear to be any records of this in the C-file.  
There were multiple records of gynecology appointments but no 
mention of complaints of depression during these visits.  The 
veteran also had a history of two hospitalizations for 
neurological work-ups for difficulty with balance, diagnosed 
as "brain stem dysfunction."  

The veteran stated that over the last year she had been in 
fair control of her depression and that it had occurred on an 
on and off basis.  There had been no complete remissions.  
The veteran was unsure of her psychiatric medications; 
however, the examiner noted that the veteran was taking 
citalopram.  The veteran stated that her psychiatric 
medication had lessened her depression and decreased the 
frequency of her panic attacks.  

Mental status examination revealed that the veteran was 
casually and neatly dressed.  She was cooperative and made 
good eye contact.  She had some difficulty with communication 
and expression.  She was often tangential, highly 
circumstantial, and sometimes lost her train of thought.  She 
was able to answer questions appropriately and completed the 
interview.  However, due to the dysarthria, stuttering, and 
expressive difficulties, she was hard to understand.  Her 
affect was pleasant, amiable, appropriate to content, and not 
labile during the interview.  Her mood appeared euthymic and 
her thoughts were clear for the most part, but occasionally 
there was difficulty understanding her, which did not appear 
to be due to looseness of association but rather to 
expressive difficulty.  There was no evidence of psychosis 
and no suicidal or homicidal ideation.  Judgment appeared 
good and the veteran had insight.  The veteran was able to 
recall three out of three words immediately and after four 
minutes with a period of distraction.  

It was the examiner's impression that the veteran's chronic 
psychiatric disability appeared to be that of a major 
depressive disorder, recurrent, and a history of panic 
disorder.  The etiology was unclear, but did not appear to be 
related to her service-connected disabilities or military 
service.  The VA examiner noted that the veteran continued to 
suffer from mild depression related to her major depressive 
disorder.  It was observed that while the veteran reported 
that her depression first manifested itself around 1980, 
there was no evidence of its relation to her military service 
or her service-connected disability.  The examiner noted that 
the veteran had had replacement hormone therapy since 1982 
and that there would be no on-going depression related to her 
hysterectomy after replacement hormone therapy.  

The examiner further noted that Dr. Morgan, in his 2001 
letter, stated that the veteran had diagnoses of both PTSD 
and major depressive disorder.  The VA examiner observed that 
Dr. Morgan cited the veteran being required to draw blood 
from Vietnam veterans who were horribly disfigured as the 
traumatic event.  The examiner also noted that the veteran 
and several reports from her friends referenced the events to 
which she was exposed in service.  The examiner stated that 
he did not find all the symptoms necessary for the diagnosis.  
He further stated that the prominent symptoms did not appear 
linked to the described traumatic event.  Axis I diagnoses of 
major depression, recurrent, and panic disorder were 
rendered.  

In response to the questions posed by the Board, the examiner 
indicated that the veteran was currently suffering from and 
being treated for depression and that her depression appeared 
to be responding to medication and was fairly controlled.  
The examiner indicated that while the veteran stated she 
began treatment for depression after 1980, the first 
psychiatric treatment notes in the C-file occurred in the 
late 1990's.  The examiner further stated that it was not 
likely that the veteran's current depression and treatment 
for depression was related to her service-connected 
disability of total hysterectomy with BSO.  The examiner 
noted that the veteran had been under replacement hormone 
therapy since 1982.  The examiner stated that there was no 
link or relationship of the veteran's current depression to 
her previous salpingectomy for ectopic pregnancy or her 
abdominal hysterectomy and BSO for fibromyomas.  

While the Board notes that the veteran has not claimed 
service connection for depression on a direct basis, the 
service medical records and the VA treatment records and 
examination reports in the years immediately following 
service are devoid of any complaints or findings of 
depression.  Furthermore, the May 2003 VA examiner, following 
a thorough review of the claims folder and comprehensive VA 
examination stated that it was less likely that the veteran's 
depression was related to her period of active military 
service. 

As to the issue of whether service connection is warranted 
for depression on a secondary basis, the issue which has been 
perfected for appeal, the Board notes that although it 
appears that she has had some medical training as a medical 
lab specialist, it does not appear that she has had adequate 
medical training to be considered competent for purposes of 
rendering render opinions as to medical causation.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).    

The Board also finds that the May 2003 VA examiner's opinion 
is entitled to more weight than the 2001 opinion by Dr. 
Morgan.  To begin with, it appears that Dr. Morgan examined 
the veteran in 2001 and was accepting the veteran's self-
reported history as to her symptoms prior to that time.  The 
May 2003 VA examiner had the benefit of review of the 
veteran's claims file which documents her psychiatric 
condition both during and after service.  

Moreover, at the time of the veteran's May 2003 examination, 
the VA examiner found that it was not likely that the 
veteran's current depression and treatment for depression was 
related to her service-connected disability of total 
hysterectomy with BSO.  The VA examiner noted that the 
veteran had been under replacement hormone therapy since 1982 
and stated that there was no link or relationship of the 
veteran's current depression to her previous salpingectomy 
for ectopic pregnancy or her abdominal hysterectomy and BSO 
for fibromyomas.  The Board interprets the VA examiner's 
opinion as conveying the examiner's conclusion, after review 
of the claims file, and interview and examination of the 
veteran, that the veteran's depression was not in any manner 
related to her service-connected disability; that is, that it 
was not caused by or aggravated by the service-connected 
disability.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
depression is not related to her service-connected total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  
Therefore, service connection is not warranted.


ORDER

The appeal is denied.  




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


